Exhibit 10.1


[TRINITY MARINE PRODUCTS, INC. STATIONERY]

October 13, 2005

Mr. Jack L. Lordo
M/G Transport Services, Inc.
7000 Midland Blvd.
Amelia, OH 45102-2607

Subject: Addendum No. 1 to Vessel Construction Contract dated September 6, 2005
("Contract") by and between M/G Transport Services, Inc. (M/G Transport)
("Purchaser") and Trinity Marine Products, Inc. (TMP) ("Builder").


Dear Mr. Lordo,

This letter is written confirmation of our verbal communication, wherein M/G
Transport Services, Inc. advised TMP, Stephen Sheridan, of its intent to place
an additional order for Twenty (20) 2006 Option Barges and attach these barges
to the subject Contract. Jack L. Lordo hereby affirms its Order for 2006, as
more specifically described herein and pursuant to the Contract and its
Exhibits. The parties’ execution of this letter confirms that the delivery dates
as noted on Exhibit A Supplemental herein, are mutually agreeable and that M/G
Transport Services, Inc. has accepted the Builder’s Price of as outline din
Exhibit “A” Supplemental per barge.

All terms and conditions of the Contract remain unchanged and in full force and
effect.

This Addendum No. 1 is submitted in duplicate. If it is an accurate reflection
of our agreement for the 2006 Option Barges, please execute both copies and
return one set for our files.

We appreciate your continued confidence in Trinity Marine Products, Inc. and
look forward to working with you on the construction and delivery of these
barges.

Sincerely,

/s/Stephen Sheridan
Stephen Sheridan
Senior Vice President, Sales


AGREED AND ACCEPTED AS TO FORM AND SUBSTANCE:

M/G Transport Services, Inc.

By:    /s/Jack L. Lordo            
            Jack L. Lordo

Date:     10/26/2005

--------------------------------------------------------------------------------


EXHIBIT A – SUPPLEMENTAL

I. DESCRIPTION OF VESSEL:


  A. The Vessels are: Twenty (20) 195’ x 35’ x 13’ Rake Open Hopper Barges.

  B. Hull No. will be assigned when production starts.

  C. The Vessel shall be built in accordance with the following Contract
Documents:


  1. This Contract

  2. Specifications, dated August 10, 2005, Exhibit “A-1"

  3. General Arrangement Dwg. No. E4185 Exhibit “A-2"

  4. Tax Exemption Form for signature


II. PRICE AND PAYMENT SCHEDULE:


  A. The contract price for the Vessel is Four Hundred Four Thousand, Six
Hundred Dollars ($404,600.00) per vessel subject to Article II of the Vessel
Construction Contract to which this Exhibit is attached. The contract price
quoted above is subject to plate steel surcharge if applicable.

  B. Payment due in full by wire transfer for Vessels which have been delivered
and accepted at shipyard. Payment due each Friday until all Vessels have been
completed. No further down payment required.


III. PLACE OF DELIVERY:


  The Vessel shall be delivered at Builder’s yard in Caruthersville, MO.


IV. DATE OF DELIVERY:


  The Date of Delivery is December, 2006. If any barges are not completed and
delivered in December, 2006, contiguously they will be finished and delivered in
January 2007, immediately following the barges built and delivered in December,
at the same price agreed upon.


V. Notice to Purchaser shall be addressed as follows:


  M/G Transport Services, Inc.
7000 Midland Blvd.                                      
Tel:    513/943-7300          
Amelia, OH 45102-2607                               Fax:    513/947-4659    
     
Attention:  Mr. Jack L. Lordo


VI. The parties’ representatives are:


  A. For Purchaser:    Mr. Jack Lordo

  B. For Builder:        Mr. Stephen Sheridan



EXHIBIT APPROVED BY:

Builder:        /s/SS                     (Initial)          Purchaser:   
   /s/JLL                     (Initial)